Motion by the plaintiff wife for reargument and for other relief, denied. Motion by the plaintiff wife for leave to appeal to the Court of Appeals granted. Pursuant to statute (Civ. Prae. Act, § 589, subd. 4), we certify that questions of law have arisen which in our opinion ought to be reviewed by the Court of Appeals. The following question is certified: Was the order of this court, dated December 3,1962, properly made? We further certify that such order was made on the law and not in the exercise of discretion. Pending determination of the appeal by the Court of Appeals, the trial of the action is stayed. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.